                                             USDG SONY
                                              OOCUMEN1
                                              ELECTRONICALLY F=ILED
UNITED STATES DISTRICT COURT                  DOC#--.........--.,-~~~--
SOUTHERN DISTRICT OF NEW YORK                 DA TE FlLED: __J~]~d1.?~~.


VALENTIN REID,

                    Plaintiff,              19cv7969 (JGK)

          - against -                       ORDER

DIAMOND SUPPLY COMPANY,

                    Defendant.

JOHN G. KOELTL, District Judge:

     The motions to dismiss are denied without prejudice as

moot. The Clerk is directed to close Docket Nos. 15 and 16. The

defendant may file another motion to dismiss by February 14,

2020. The plaintiff should respond by March 6, 2020. The

defendant should reply by March 16, 2020.

SO ORDERED.

Dated:    New York, New York
          January 15, 2020

                                   United States District Judge
